     Case 1:20-cv-00752-NONE-BAM Document 7 Filed 06/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    EDJUAN C. SCOTT,                                    Case No. 1:20-cv-00752-BAM (PC)
12                        Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                          RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                          ACTION
14    VALLADALIS, et al.,                                 FINDINGS AND RECOMMENDATIONS
                                                          RECOMMENDING PLAINTIFF’S MOTION
15                        Defendants.                     FOR LEAVE TO PROCEED IN FORMA
                                                          PAUPERIS BE DENIED
16
                                                          (ECF No. 5)
17
                                                          FOURTEEN (14) DAY DEADLINE
18

19

20           Plaintiff Edjuan C. Scott (“Plaintiff”) is a state prisoner proceeding pro se in this civil

21   rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on May 28, 2020. (ECF

22   No. 1.) Plaintiff filed a motion to proceed in forma pauperis together with a certified copy of his

23   inmate trust account statement on June 15, 2020. (ECF No. 5.)

24           In his motion, Plaintiff also requests that the Court withdraw the complaint filed in Case

25   No. 1:20-cv-00705-AWI-BAM, stating that the instant action contains a complaint that adds

26   additional defendants. (ECF No. 5, p. 3.) Plaintiff also requests that the Court send him a

27   “motion filing guide, with names of each motion to be filed by both Plaintiff and Defendants.”

28   (Id.)
                                                         1
     Case 1:20-cv-00752-NONE-BAM Document 7 Filed 06/17/20 Page 2 of 3

 1              It appears Plaintiff is requesting voluntary dismissal of Case No. 1:20-cv-00705-AWI-

 2   BAM. If Plaintiff wishes to file a request for voluntary dismissal of that case, he should file a

 3   separate motion in that action, labeled with the correct case number in the caption, and not

 4   attached to any other motions for any other cases. As his request has been filed in the wrong

 5   case, the Court denies the request as moot. As to Plaintiff’s request for a motion filing guide,

 6   Plaintiff is informed that the Court does not keep such a guide and refers Plaintiff to the Court’s

 7   Local Rules and the Federal Rules of Civil Procedure for further information. Plaintiff is

 8   reminded that the Court does not provide legal advice.

 9              As to Plaintiff’s motion to proceed in forma pauperis, Plaintiff is subject to 28 U.S.C.

10   § 1915(g), which provides that “[i]n no event shall a prisoner bring a civil action . . . under this

11   section if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any

12   facility, brought an action or appeal in a court of the United States that was dismissed on the

13   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

14   unless the prisoner is under imminent danger of serious physical injury.”1

15              The Court has reviewed Plaintiff’s complaint and finds that his allegations do not satisfy

16   the imminent danger exception to section 1915(g).2 Andrews v. Cervantes, 493 F.3d 1047,

17   1053−55 (9th Cir. 2007). Plaintiff raises various claims regarding excessive force, failure to

18   protect, retaliation, and due process. (ECF No. 1.) All of the named defendants are employees of

19   Corcoran State Prison in Corcoran, California, where the events in the complaint are alleged to

20   have occurred. However, at the time the complaint was filed, Plaintiff was housed at Salinas
21   Valley State Prison in Soledad, California. Therefore, Plaintiff has failed to allege that he was in

22   any imminent danger of serious physical injury at the time the complaint was filed, because he is

23   no longer housed at the institution where the violations allegedly occurred and where the

24   Defendants are employed. Plaintiff has not satisfied the exception from the three strikes bar

25   1
       The Court takes judicial notice of the following United States District Court Cases: (1) Scott v. Pittsburg Police
     Dep’t, Case No. 5:09-cv-00862-JF (N.D. Cal.) (dismissed May 15, 2009, as duplicative and for failure to state a
26   claim); (2) Scott v. Clawson, Case No. 3:09-cv-01751-RS (N.D. Cal.) (dismissed October 18, 2010, for failure to
     state a claim); and (3) Scott v. Beles & Beles Law Firm, Case No. 4:15-cv-01240-DMR (N.D. Cal.) (dismissed June
27   9, 2015, for failure to state a claim).

28   2
         The Court expresses no opinion on the merits of Plaintiff’s claims.
                                                                   2
     Case 1:20-cv-00752-NONE-BAM Document 7 Filed 06/17/20 Page 3 of 3

 1   under 28 U.S.C. § 1915(g), and Plaintiff must pay the $400.00 filing fee if he wishes to litigate

 2   this action.

 3           Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

 4   District Judge to this action.

 5           Further, it is HEREBY RECOMMENDED that:

 6           1. The motion to proceed in forma pauperis, (ECF No. 5), be DENIED, pursuant to 28

 7                  U.S.C. § 1915(g); and

 8           2. Plaintiff be ORDERED to pay the $400 initial filing fee in full to proceed with this

 9                  action.

10           These Findings and Recommendations will be submitted to the United States District

11   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

12   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

13   file written objections with the court. The document should be captioned “Objections to

14   Magistrate Judge’s Findings and Recommendation.” Plaintiff is advised that the failure to file

15   objections within the specified time may result in the waiver of the “right to challenge the

16   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

17   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
     IT IS SO ORDERED.
19

20       Dated:       June 17, 2020                           /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                       3
